

115 S590 RS: To authorize the Secretary of Agriculture to maintain or replace certain facilities and structures for commercial recreation services at Smith Gulch in Idaho, and for other purposes.
U.S. Senate
2017-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 85115th CONGRESS1st SessionS. 590[Report No. 115–67]IN THE SENATE OF THE UNITED STATESMarch 9, 2017Mr. Risch (for himself and Mr. Crapo) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesMay 16, 2017Reported by Ms. Murkowski, without amendmentA BILLTo authorize the Secretary of Agriculture to maintain or replace certain facilities and structures
			 for commercial recreation services at Smith Gulch in Idaho, and for other
			 purposes.
	
 1.Maintenance or replacement of facilities and structures at Smith GulchThe authorization of the Secretary of Agriculture to maintain or replace facilities or structures for commercial recreation services at Smith Gulch under section 3(a)(24)(D) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(24)(D))—
 (1)may include improvements or replacements that the Secretary of Agriculture determines— (A)are consistent with section 9(b) of the Central Idaho Wilderness Act of 1980 (16 U.S.C. 1281 note; Public Law 96–312); and
 (B)would reduce the impact of the commercial recreation facilities or services on wilderness or wild and scenic river resources and values; and
 (2)authorizes the Secretary of Agriculture to consider including, as appropriate— (A)hydroelectric generators and associated electrical transmission facilities;
 (B)water pumps for fire suppression; (C)transitions from propane to electrical lighting;
 (D)solar energy systems; (E)6-volt or 12-volt battery banks for power storage; and
 (F)other improvements or replacements which are consistent with this section that the Secretary of Agriculture determines appropriate.May 16, 2017Reported without amendment